WR-48,152-07
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                           Transmitted 1/19/2015 12:00:00 AM
                                                              Accepted 1/20/2015 9:29:14 AM
                             No. _______________                                ABEL ACOSTA
                                                                                        CLERK

                                   IN THE                      RECEIVED
                                                        COURT OF CRIMINAL APPEALS
                                                               1/20/2015
                  COURT OF CRIMINAL APPEALS        TEXAS ABEL ACOSTA, CLERK

                         IN RE GARCIA GLEN WHITE,
                                  Petitioner

                    MOTION FOR LEAVE TO FILE
                PETITION FOR WRIT OF PROHIBITION

                 THIS IS A DEATH PENALTY CASE
  MR. WHITE IS SCHEDULED TO BE EXECUTED ON JANUARY 28, 2015




Patrick F. McCann                        Mandy Miller
SBOT 00792680                            SBOT 24055561
909 Texas Ave #205                       2910 Commer. Ctr. Blvd, Ste 103-201
Houston, TX 77002                        Katy, TX 77494
713-223-3805                             832-900-9884
writlawyer@justice.com                   mandy@mandymillerlegal.com
        Comes now the Petitioner and asks this Court for Leave to File a Petitioner for

Writ of Prohibition under its powers within the Texas Constitution, Article V, Section

5(c).


                                         Respectfully submitted,


                                         /s/ Patrick F. McCann_______________
                                         PATRICK F. MCCANN (SBOT 00792680)
                                         MANDY MILLER (SBOT 24055561)
                                         909 Texas Ave #205
                                         Houston, Texas 77002
                                         713-223-3805
                                         713-226-8097 FAX
                                         writlawyer@justice.com
                                         mandy@mandymillerlegal.com
                                         ATTORNEYS FOR PETITIONER
                                         GARCIA GLEN WHITE




                            CERTIFICATE OF SERVICE

        I, Patrick F. McCann do hereby certify that a true and correct copy of the above

and foregoing has been served on January 19, 2015, via email delivery to the State of

Texas at: Lynn Hardaway, HARDAWAY_LYNN@dao.hctx.net.



                                         /s/ Patrick F. McCann_______________

                                         Patrick F. McCann